HELD BY
THE COURT:
That a lien was indisputably created in favor of the libelant by the purchase made by the builder, if the materials were obtained on the credit of the vessel, whether he procured them in the character of owner or builder, subject to the condition expressed in the statute of filing a specification within ten days after leaving the port. That the term “port” used in this class of enactments has never been understood or employed in a technical or restricted sense, as limited to ports of entry, free ports, or those bearing any special qualification. These municipal lien laws especiallj>- are adapted to occasions which would naturally occur in places along the shores of our inland waters, wherever a vessel may need repairs or supplies, and the word “port” would naturally be used in its most familiar and popular sense. That the second section of the lien law of the state fixes the county within which the lien is created as the place where legal proof of it shall be recorded, and thus indicates unmistakably that when the vessel leaves such county, she departs from the port where the privilege accrued to her, and it is the same where her removal in point of distance is merely nominal, in going, for instance, into a port in the county of New York, as to one in Richmond or Suffolk county. That the libelant, not having filed his specification within ten days after the departure of the vessel from the port, his right of action was barred in this case.
Libel dismissed, with costs.